—In a matrimonial action in which the parties were divorced by a judgment dated June 12, 1986, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated January 3, 2001, as denied her cross motion for maintenance and pension arrears, and the imposition of a sanction and for an attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the plaintiffs pension arrears should be offset by the $45,810 in maintenance he paid to the defendant after she remarried without his knowledge (see Grossman v Merke-Grossman, 248 AD2d 670; Stein v Stein, 261 AD2d 606). Accordingly, since the amount overpaid by the plaintiff in maintenance exceeds the amount of his pension arrears, the defendant was not entitled to payment of those arrears.
The defendant’s remaining contention is without merit. Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.